DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed July 19, 2022. Claims 1-6, 21-34 are pending.  Claims 7-20 were canceled.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (2012/0049297) taken with Ando (2015/0035073).
Re-claim 1, Takeoka teaches (at Figs 9A-9B; paragraph 11; Figs 1-3, paragraphs 49-69; Figs 8A-9B; para 9-11) a device, comprising: a substrate (100 in Figs 1-2, para 49; 500 in Figs 9A-9B, para 11); an interfacial layer (101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) formed over the substrate, wherein the interfacial layer has a dipole-penetrated portion (Figs 1B and 9B for dipole formation due to diffusion of La metal ions from the metal oxide layer 503 in Fig 9B or 111 in Fig 2A containing lanthanum or aluminum into the underlying interfacial layer; paragraphs 9-11,66-67, and para 53 for electric dipole); a gate dielectric layer (502 in Figs 9A-9B, para 11; 112/102 in Figs 1A-1B,2A-2D; para 49-51,66-69) formed over the interfacial layer 101, wherein the gate dielectric layer (502,112/102) has a dipole-diffused portion (as shown in Figs 9B,1B), and wherein a concentration of a dipole material at a bottom of the gate dielectric layer (502 in Figs 9A-9B or the upper high dielectric layer 112/102 in Figs 1B,2A) is greater than a rest of the gate dielectric layer (in Figs 9B-9A, where the peak positions of the dipole diffused portion and the dipole-penetrated portion are at the interface between the interfacial layer 501 of SiO2 and the gate dielectric layer 502 of HfSiON and at the bottom of the gate dielectric layer 502; OR in Figs 1B,2A, where the peak position of the dipole diffused portion is at the bottom of the upper high dielectric layer 112 of the gate dielectric layer 102 since La metal ions in the metal oxide layer 111 in Figures 2A-2D and 1B are diffused upward into the upper high dielectric layer 112 of hafnium oxide, paragraphs 66-67); and a metal gate electrode (103/104 in Figs 1A-1B, para 49; 503/504 in Figs 8A-8B, para 9-11) formed over the gate dielectric layer, wherein the metal gate electrode includes a work function metal layer (paragraph 8 for work function metal layer; 504 in Figs 8A-8B, para 9-11,6-7; 104 in Figs 1A-1B, para 49) disposed above a first protective layer (503 in Figs 8A-8B; 103 in Figs 1A-1B,) such that a bottom surface of the work function metal layer is in direct contact with an upper surface of the first protective layer, wherein the work function metal layer has a different material composition than the first protective layer (para 9 for 504 of TiN  and 503 of lanthanum).  Re-claim 2, wherein a concentration of a dipole material (paragraphs 9-11 and 51-55,66-67; Figs 1B,9B for graded and peak concentration) within the dipole-penetrated portion decreases as a distance from an upper surface of the dipole- penetrated portion increases.  Re-claim 3, the dipole-penetrated portion and the dipole-diffused portion contain lanthanum oxide, aluminum oxide, strontium oxide, scandium oxide, etc. (paragraphs 75,66-67).   Re-claim 21, Takeoka teaches (at Figs 9A-9B; paragraph 11; Figs 1-3, paragraphs 49-69; Figs 8A-9B; para 9-11) a device, comprising: a substrate (100 in Figs 1-2, para 49; 500 in Figs 9A-9B, para 11); an interfacial layer (101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) located over the substrate, wherein the interfacial layer contains a dipole material (Figs 1B and 9B for dipole formation due to diffusion of La metal ions from the metal oxide layer 503 in Fig 9B or 111 in Fig 2A containing lanthanum or aluminum into the underlying interfacial layer; paragraphs 9-11,66-67, and para 53 for electric dipole); a gate dielectric layer (502 in Figs 9A-9B, para 11; 112/102 in Figs 1A-1B,2A-2D; para 49-51,66-69) located over the interfacial layer 101, wherein the gate dielectric layer (502,112/102) contains the dipole material (as shown in Figs 9B,1B), and wherein a concentration of the dipole material at a bottom of the gate dielectric layer (502 in Figs 9A-9B or the upper high dielectric layer 112/102 in Figs 1B,2A) is greater than a rest of the gate dielectric layer (in Figs 9B-9A, where the peak positions of the dipole diffused portion and the dipole-penetrated portion are at the interface between the interfacial layer 501 of SiO2 and the gate dielectric layer 502 of HfSiON and at the bottom of the gate dielectric layer 502; OR in Figs 1B,2A, where the peak position of the dipole diffused portion is at the bottom of the upper high dielectric layer 112 of the gate dielectric layer 102 since La metal ions in the metal oxide layer 111 in Figures 2A-2D and 1B are diffused upward into the upper high dielectric layer 112 of hafnium oxide, paragraphs 66-67); and a metal-containing gate electrode (103/104 in Figs 1A-1B, para 49; 503/504 in Figs 8A-8B, para 9-11) located over the gate dielectric layer, wherein the metal gate electrode includes a work function metal layer (504 in Figs 8A-8B, para 9-11; 104 in Figs 1A-1B, para 49;) disposed above a first protective layer (503 in Figs 8A-8B; 103 in Figs 1A-1B,) such that a bottom surface of the work function metal layer is in direct contact with an upper surface of the first protective layer, wherein the work function metal layer has a different material composition than the first protective layer (para 9 for 504 of TiN  and 503 of lanthanum). Re-claim 22, wherein a concentration of the dipole material varies (paragraphs 9 and 51-55; Figs 1B, 8B, 9B for graded and peak concentration)  based on a depth within the interfacial layer.  Re-claim 23, the dipole-penetrated portion and the dipole-diffused portion contain lanthanum oxide, aluminum oxide, strontium oxide, scandium oxide, etc. (paragraphs 75,66-67).    
Re-claims 1,21:  As already applied above, Takeoka already teaches the device including the metal gate electrode in direct contact with the first protective layer, but lacks having a work function layer between the first protective layer and a second protective layer, wherein the work function metal layer has a different material composition than the first protective layer and the second protective layer, and wherein the first and second protective layers have a same material composition.
However, Ando teaches (at Figs 13-14) the device 106B comprising a metal gate electrode formed over the gate dielectric layer 122 (Figs 13-14, para 44), wherein the metal gate electrode includes a work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  disposed between a first protective layer 138 (para 59 for layer of TiN) and a second protective layer 144 (Fig 13, para 62 for barrier layer 144 of TiN) such that a bottom surface of the work function metal layer 142 is in direct contact with an upper surface of the first protective layer 138 (Figs 13-14), wherein the work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  has a different material composition than the first protective layer 138 and the second protective layer 144, and wherein the first protective layer 138 (para 59 for TiN) and the second protective layer 144 (para 62 for TiN) have a same material composition of TiN.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device including the work function metal layer of TiAlC sandwiched between a plurality of first and second protective layers of TiN of different material composition, as taught by Ando. This is because of the desirability to employ the work function metal layer to control and adjust a threshold voltage of the device, and because of the desirability to employ the first and second protective layers as the barriers to prevent inter-diffusion of materials and ions, thereby improving the reliability of the device.


Claims  4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (2012/0049297) and Ando (2015/0035073), as applied to claims 1-3,21-23 above, and further of Lin (2018/0090561).
Takeoka and Ando teach the device, as applied to claims 1-3,21-23 above and fully repeated herein; and  Re-claims 4 and 24, Takeoka teaches wherein the device includes the metal gate electrode (104 in Figs 1A-1B, para 49; 504 in Figs 9A-9B, para 9-11).  
Re-claims 4,24:  As already applied above, Takeoka already teaches the device including the metal gate electrode, but lacks including a capping layer disposed over the
second protective layer, a glue layer disposed over the capping layer, and a fill metal component disposed over the glue layer.
	However, Lin teaches (at Fig 2C, para 41-52) the metal-containing gate electrode further includes a capping layer (para 51, Figs 2C-2D, wherein a glue layer 189 comprises a combination of layers, where a lower layer of the combination of layers is as a capping layer) disposed over the second protective layer (187,188 in Fig 2C, para 47-48) , a glue layer 189 (para 51, Figs 2C-2D, wherein the glue layer comprises a combination of layers, one of a lower layer is as a capping layer) disposed over the capping layer, and a fill metal component 190/195 disposed over the glue layer 189.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device including the capping layer disposed over the second protective layer, the glue layer disposed over the capping layer, and the fill metal component disposed over the glue layer, as taught by  Lin.  This is because of the desirability to employ the capping layer and the glue layer to provide an adhering layer and as a barrier to prevent inter-diffusion of materials, thereby improving the reliability of the device.
 

Claims 6,25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (2012/0049297) and Ando (2015/0035073), as applied to claims 1-3,21-23 above, and further of Niimi (2012/0228715).
Takeoka and Ando teach the device, as applied to claims 1-3,21-23 above and fully repeated herein; and Re-claims 6 and 25, Takeoka teaches wherein the device includes a FinFET device (para 64) comprising the work function metal layer (paragraph 8 for work function metal layer; 504 in Figs 8A-8B, para 9-11,6-7; 104 in Figs 1A-1B, para 49).
Re-claims 6,25:  As described previously, Takeoka teaches the work function metal layer, but does not mention an oxygen content of less than about 1%.
However, Niimi teaches (at paragraph 5) wherein the oxygen content in the work function metal layer is preferably below 1%.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device, wherein the oxygen content in the work function metal layer is preferably below 1%, as taught by Niimi. This is because of the desirability to reduce gate depletion effects.  



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (2012/0049297) and Ando (2015/0035073), as applied to claims 1-3,21-23 above, taken with Arimura (2017/0162686). 
Takeoka and Ando teach the device, as applied to claims 1-3,6,21-23 above and fully repeated herein; Re-claim 27, wherein the device includes a FinFET device (Takeoka, at para 64).  
Re-claim 27:  Takeoka already teaches wherein the device includes a FinFET device, but lacks mention the device comprising a gate-all-around (GAA) device.
However, Arimura teaches (Fig 1, paragraphs 66-67) providing the device including the interfacial layer 102 comprising a dipole material (paragraphs 78,77,67 for diffusing metal ions from the dielectric capping layer 103 into the interfacial layer) and the gate dielectric layer 104 formed over the interfacial layer, wherein the device includes a FinFET device or a gate-all-around (GAA) device (paragraphs 85,97).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by employing the device to provide the FinFET or gate-all-around (GAA) device, as taught by Arimura.  This is because of the desirability to provide different devices for used in an electronic integrated circuit.


Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (2012/0049297) taken with Ando (2015/0035073) and Niimi (2012/0228715).
 Re-claim 28, Takeoka teaches (at Figs 9A-9B; paragraph 11; Figs 1-3, paragraphs 49-69; Figs 8A-9B; para 9-11) a device, comprising: a substrate (100 in Figs 1-2, para 49; 500 in Figs 9A-9B, para 11); an interfacial layer (101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) located over the substrate, wherein the interfacial layer contains a dipole material (Figs 1B and 9B for dipole formation due to diffusion of La metal ions from the metal oxide layer 503 in Fig 9B or 111 in Fig 2A containing lanthanum or aluminum into the underlying interfacial layer; paragraphs 9-11,66-67, and para 53 for electric dipole); a gate dielectric layer (502 in Figs 9A-9B, para 11; 112/102 in Figs 1A-1B,2A-2D; para 49-51,66-69) located over the interfacial layer, wherein the gate dielectric layer (502,112/102) contains the dipole material (as shown in Figs 9B,1B); and a metal-containing gate electrode (103/104 in Figs 1A-1B, para 49; 503/504 in Figs 8A-8B, para 9-11) located over the gate dielectric layer; wherein a concentration of the dipole material (Figs 9B,1B) varies within the interfacial layer (101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) and the gate dielectric layer (502 in Figs 9A-9B, para 11; 112/102 in Figs 1A-1B,2A-2D; para 49-51,66-69); a peak concentration (in Figs 9B-9A, where the peak concentration of the dipole material is at the interface between the interfacial layer 501 of SiO2 and the gate dielectric layer 502 of HfSiON and at the bottom of the gate dielectric layer 502; OR in Figs 1B,2A, where the peak concentration of the dipole material is at the bottom of the upper high dielectric layer 112 of the gate dielectric layer 102, since La metal ions in the metal oxide layer 111 in Figures 2A-2D and 1B are diffused upward into the upper high dielectric layer 112 of hafnium oxide, paragraphs 66-67) occurs proximate to an interface between the interfacial layer and the gate dielectric layer; and a peak concentration (in Figs 9B-9A, where the peak concentration of the dipole material is at the interface between the interfacial layer 501 of SiO2 and the gate dielectric layer 502 of HfSiON and at the bottom of the gate dielectric layer 502; OR in Figs 1B,2A, where the peak concentration of the dipole material is at the bottom of the upper high dielectric layer 112 of the gate dielectric layer 102, since La metal ions in the metal oxide layer 111 in Figures 2A-2D and 1B are diffused upward into the upper high dielectric layer 112 of hafnium oxide, paragraphs 66-67) of the dipole material within the gate dielectric layer occurs at a bottom of the gate dielectric layer  (502 in Figs 9A-9B or the upper high dielectric layer 112/102 in Figs 1B,2A), wherein the metal gate electrode includes a work function metal layer (504 in Figs 8A-8B, para 9-11; 104 in Figs 1A-1B, para 49;) disposed above a first protective layer (503 in Figs 8A-8B; 103 in Figs 1A-1B,) such that a bottom surface of the work function metal layer is in direct contact with an upper surface of the first protective layer, wherein the work function metal layer has a different material composition than the first protective layer (para 9 for 504 of TiN  and 503 of lanthanum).  Re-claim 29, wherein a lowest concentration of the dipole material within the interfacial layer (101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) occurs at a point farthest away from the interface between the interfacial layer and the gate dielectric layer (502 in Figs 9A-9B or the upper high dielectric layer 112/102 in Figs 1B,2A).  Re-claim 30, the dipole material includes strontium oxide, aluminum oxide, lanthanum oxide, scandium oxide, etc. (paragraphs 75,66-67).   Re-claim 31, the dipole material includes aluminum oxide, lanthanum oxide, strontium oxide, scandium oxide, etc. (paragraphs 75,66-67).  
Re-claim 28:  As already applied above, Takeoka already teaches the device including the metal gate electrode in direct contact with the first protective layer, but lacks having a work function layer between the first protective layer and a second protective layer, wherein the work function metal layer has a different material composition than the first protective layer and the second protective layer, and wherein the first and second protective layers have a same material composition, and does not mention an oxygen content of less than about 1%.
However, Ando teaches (at Figs 13-14) the device 106B comprising a metal gate electrode formed over the gate dielectric layer 122 (Figs 13-14, para 44), wherein the metal gate electrode includes a work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  disposed between a first protective layer 138 (para 59 for layer of TiN) and a second protective layer 144 (Fig 13, para 62 for barrier layer 144 of TiN) such that a bottom surface of the work function metal layer 142 is in direct contact with an upper surface of the first protective layer 138 (Figs 13-14), wherein the work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  has a different material composition than the first protective layer 138 and the second protective layer 144, and wherein the first protective layer 138 (para 59 for TiN) and the second protective layer 144 (para 62 for TiN) have a same material composition of TiN. However, Niimi teaches (at paragraph 5) wherein the oxygen content in the work function metal layer is preferably below 1%.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device including the work function metal layer of TiAlC sandwiched between a plurality of first and second protective layers of TiN of different material composition, as taught by Ando. This is because of the desirability to employ the work function metal layer to control and adjust a threshold voltage of the device, and because of the desirability to employ the first and second protective layers as the barriers to prevent inter-diffusion of materials and ions, thereby improving the reliability of the device.  Additionally, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device, wherein the oxygen content in the work function metal layer is preferably below 1%, as taught by Niimi. This is because of the desirability to reduce gate depletion effects.  

 
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka (2012/0049297), Ando (2015/0035073) and Niimi (2012/0228715), as applied to claims 28-31, and further of Tsai (10,304,835).
Takeoka teaches (at Figs 1-3, paragraph 49-62; Figs 8A-9B; para 9-11) the device, as applied to claims 28-31 above and fully repeated herein; and Re-claim 32, Takeoka teaches wherein the interfacial layer (201 in Figs 4-6, paragraphs 81-96; 101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) is a first interfacial layer of a first gate, the dipole material (Figs 1B and 9B for dipole formation due to diffusion of La metal ions from the metal oxide layer 503 in Fig 9B or 111 in Fig 2A containing lanthanum or aluminum into the underlying interfacial layer; paragraphs 9-11,66-67, and para 53 for electric dipole) is a first dipole material, the gate dielectric layer (202A in Figs 4-6, paragraphs 81-96; 502 in Figs 9A-9B, para 11; 112/102 in Figs 1A-1B,2A-2D; para 49-51,66-69) is a first gate dielectric layer of the first gate, and the metal-containing gate electrode (203/204 in Figs 4-6, para 83; 103/104 in Figs 1A-1B, para 49; 503/504 in Figs 8A-8B, para 9-11) is a first metal-containing gate electrode of the first gate, and wherein the device further comprises a second gate that includes a second interfacial layer (201 in Figs 4-6, paragraphs 81-96; 101 in Figs 1A-1B, para 49; 501 in Figs 9A-9B, para 11) that contains a second dipole material (Figs 4-6;, para 84-87 for dipole formation due to diffusion of Al or La metal ions from the metal oxide layer in Figs 5-6 containing lanthanum or aluminum into the underlying interfacial layer; paragraphs 9-11,66-67, and para 53 for electric dipole), a second gate dielectric layer (202B in Figs 4-6, paragraphs 81-96; 502 in Figs 9A-9B, para 11; 112/102 in Figs 1A-1B,2A-2D; para 49-51,66-69) located over the second interfacial layer, and a second metal-containing gate electrode (203/204 in Figs 4-6, para 83; 103/104 in Figs 1A-1B, para 49; 503/504 in Figs 8A-8B, para 9-11) located over the second gate dielectric layer.  Re-claim 33, wherein the first gate and the second gate are associated with different threshold voltages (paragraphs 86-87 for associating with threshold voltages).  Re-claim 34, wherein the first dipole material and the second dipole material (Figs 1B and 9B for dipole formation due to diffusion of La metal ions from the metal oxide layer 503 in Fig 9B or 111 in Fig 2A containing lanthanum or aluminum into the underlying interfacial layer; paragraphs 9-11,66-67, and para 53 for electric dipole) include N-type dipole materials (paragraphs 75,66-7 for strontium oxide, lanthanum oxide as N-type dipole) or  P-type dipole materials (paragraph 75 for aluminum oxide as P-type dipole).
Re-claim 32, as described above, Takeoka already teaches the first device including the first dipole material and the second device including the second dipole material, but lacks mentioning wherein the concentration of the first dipole material in the first interfacial layer is different than a concentration of the second dipole material in the second interfacial layer.
	However, re-claim 32 Tsai teaches a plurality of devices comprising the first device including the first gate and the first dipole material and the second gate and the second dipole material, wherein the interfacial layer 100 (Figs 13,26-30; col 8, lines 13-24) is a first interfacial layer of a first gate in a first region 58B (Figs 28-30,21; col 12, line 23 to col 13), the dipole material (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, line 40 to col 10, line 4; Fig 21) is a first dipole material, the gate dielectric layer 102A/102 (Figs 28-30; col 12, lines 52-62) is a first gate dielectric layer of the first gate, and the metal-containing gate electrode 120 (Fig 26, col 11,lines 37-55) is a first metal-containing gate electrode of the first gate (Figs 26-30), and wherein the device further comprises a second gate in a second region 58C (Figs 28-30,21; col 12, line 23 to col 13) that includes a second interfacial layer 100 (Figs 13,26; col 8, lines 13-24) that contains a second dipole material (Figs 28-29, col 12, lines 34-62; col 8, lines 38-45; col 9, line 40 to col 10, line 4; Fig 21), a second gate dielectric layer 102C/102 (Figs 28-30; col 12, lines 52-62) located over the second interfacial layer 100, and a second metal-containing gate electrode 120 (Figs 26-30; col 11, lines 37-55) located over the second gate dielectric layer 102C, and wherein the concentration of the first dipole material in the first interfacial layer is different than a concentration of the second dipole material in the second interfacial layer (col 12, lines 52-62 for different concentration to col 13; Figs 26-30,24); Re further claim 33, wherein the first gate and the second gate are associated with different threshold voltages (col 13, lines 4-20); and Re further claim 34, wherein the first dipole material and the second dipole material (col 12, lines 34-62 for same dipole materials; col 8, lines 38-45) are both N-type dipole materials (col 8, lines 38-45 for magnesium oxide, strontium oxide, lanthanum oxide as N-type dipole) or are both P-type dipole materials (col 8, lines 38-45 for aluminum oxide as P-type dipole).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the plurality of devices of Takeoka by providing the concentration of the first dipole material in the first interfacial layer of the first device different than a concentration of the second dipole material in the second interfacial layer of the second device, as taught by Tsai.  This is because of the desirability to form the plurality of first device and second device having different threshold voltages, thereby allowing more different components having different operating characteristic  to be integrated into the same substrate and for used in an electronic integrated circuit.



Claims 1-3,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (10,304,835) taken with Ando (2015/0035073).
Re-claim 1, Tsai teaches (at Figs 24,26-30; col 2, line 14 to col 14; Figs 1-26) a device, comprising: a substrate 50/58 (Figs 1,26; col 2, lines 31-40); an interfacial layer 100 (Figs 13,26; col 8, lines 13-24) formed over the substrate, wherein the interfacial layer 100 has a dipole-penetrated portion (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, line 40 to col 10, line 4); a gate dielectric layer 120 (Figs 13,24,26; col 8, line 25-45) formed over the interfacial layer, wherein the gate dielectric layer 120 has a dipole-diffused portion (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, lines 40 to col 10, line 4), and wherein a concentration of a dipole material at a bottom of the gate dielectric layer 102 is greater than a rest of the gate dielectric layer 102 (as shown in Fig 24, col 11, lines 25-36); and a metal gate electrode 118/120 (Figs 25-26, col 11, lines 37-55) formed over the gate dielectric layer 102, wherein the metal gate electrode includes a work function metal layer 120 (Figs 25-26, col 11, lines 37-55) disposed above a first protective layer (Figs 25-26 for capping layer 116 as the first protective layer; Fig 22, col 10, lines 64-67 and lines 13-21 for TiN) such that a bottom surface of the work function metal layer 118/120 is in direct contact with an upper surface of the first protective layer 116 (Figs 25-26), wherein the work function metal layer (118/120 in Figs 25-26; col 11, lines 37-55 for TaC,TaN, Co, etc.) has a different material composition than the first protective layer (col 10, lines 64-67 and lines 13-21 for TiN ).  Re-claim 2, wherein a concentration of a dipole material (as shown in Fig 24, col 11, lines 25-36) within the dipole-penetrated portion decreases as a distance from an upper surface of the dipole-penetrated portion increases. Re-claim 3, wherein the dipole-penetrated portion and the dipole-diffused portion contain magnesium oxide, strontium oxide, aluminum oxide, lanthanum oxide, etc. (col 8, lines 38-45).  Re-claim 21, Tsai teaches (at Figs 24,26-30; col 2, line 14 to col 14; Figs 1-26) a device, comprising: a substrate 50/58 (Figs 1,26; col 2, lines 31-40); an interfacial layer 100 (Figs 13,26; col 8, lines 13-24)  located over the substrate, wherein the interfacial layer contains a dipole material (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, line 40 to col 10, line 4); a gate dielectric layer 120 (Figs 13,24,26; col 8, line 25-45) located over the interfacial layer, wherein the gate dielectric layer contains the dipole material (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, lines 40 to col 10, line 4), and wherein a concentration of the dipole material at a bottom of the gate dielectric layer is greater than a rest of the gate dielectric layer 102 (as shown in Fig 24, col 11, lines 25-36); and a metal-containing gate electrode 120 (Fig 26, col 11,lines 37-55) located over the gate dielectric layer, wherein the metal gate electrode includes a work function metal layer 120 (Figs 25-26, col 11, lines 37-55) disposed above a first protective layer (Figs 25-26 for capping layer 116 as the first protective layer; Fig 22, col 10, lines 64-67 and lines 13-21 for TiN) such that a bottom surface of the work function metal layer 118/120 is in direct contact with an upper surface of the first protective layer 116 (Figs 25-26), wherein the work function metal layer (118/120 in Figs 25-26; col 11 for TaC,TaN, Co, etc.) has a different material composition than the first protective layer (col 10, lines 64-67 and lines 13-21 for TiN ).  Re-claim 22, wherein a concentration of the dipole material (as shown in Fig 24, col 11, lines 25-36) varies based on a depth within the interfacial layer.  Re-claim 23, wherein the dipole-penetrated portion and the dipole-diffused portion contain magnesium oxide, strontium oxide, aluminum oxide, lanthanum oxide, etc. (col 8, lines 38-45). 
Re-claims 1,21:  As already applied above, Tsai already teaches the device including the metal gate electrode in direct contact with the first protective layer, but lacks having a work function layer between the first protective layer and a second protective layer, wherein the work function metal layer has a different material composition than the first protective layer and the second protective layer, and wherein the first and second protective layers have a same material composition.
However, Ando teaches (at Figs 13-14) the device 106B comprising a metal gate electrode formed over the gate dielectric layer 122 (Figs 13-14, para 44), wherein the metal gate electrode includes a work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  disposed between a first protective layer 138 (para 59 for layer of TiN) and a second protective layer 144 (Fig 13, para 62 for barrier layer 144 of TiN) such that a bottom surface of the work function metal layer 142 is in direct contact with an upper surface of the first protective layer 138 (Figs 13-14), wherein the work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  has a different material composition than the first protective layer 138 and the second protective layer 144, and wherein the first protective layer 138 (para 59 for TiN) and the second protective layer 144 (para 62 for TiN) have a same material composition of TiN.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Tsai by providing the device including the work function metal layer of TiAlC sandwiched between a plurality of first and second protective layers of TiN of different material composition, as taught by Ando. This is because of the desirability to employ the work function metal layer to control and adjust a threshold voltage of the device, and because of the desirability to employ the first and second protective layers as the barriers to prevent inter-diffusion of materials and ions, thereby improving the reliability of the device.




Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (10,304,835) and Ando (2015/0035073), as applied to claims 1-3,21-23 above, and further of Lin (2018/0090561).
Tsai and Ando teach the device, as applied to claims 1-3,6,21-23,28-34 above and fully repeated herein; and  Re-claims 4 and 24, Tsai teaches the device includes the metal gate electrode 118/120 (Figs 25-26, col 11, lines 37-55). (104 in Figs 1A-1B, para 49; 504 in Figs 9A-9B, para 9-11).  
Re-claims 4,24:  As already applied above, Tsai already teaches the device including the metal gate electrode, but lacks including a capping layer disposed over the
second protective layer, a glue layer disposed over the capping layer, and a fill metal component disposed over the glue layer.
	However, Lin teaches (at Fig 2C, para 41-52) the metal-containing gate electrode further includes a capping layer (para 51, Figs 2C-2D, wherein a glue layer 189 comprises a combination of layers, where a lower layer of the combination of layers is as a capping layer) disposed over the second protective layer (187,188 in Fig 2C, para 47-48) , a glue layer 189 (para 51, Figs 2C-2D, wherein the glue layer comprises a combination of layers, one of a lower layer is as a capping layer) disposed over the capping layer, and a fill metal component 190/195 disposed over the glue layer 189.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Tsai by providing the device including the capping layer disposed over the second protective layer, the glue layer disposed over the capping layer, and the fill metal component disposed over the glue layer, as taught by  Lin.  This is because of the desirability to employ the capping layer and the glue layer to provide an adhering layer and as a barrier to prevent inter-diffusion of materials, thereby improving the reliability of the device.


Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (10,304,835) and Ando (2015/0035073), as applied to claims 1-3,21-23 above, and further of Niimi (2012/0228715). 
Tsai and Ando teach the device, as applied to claims 1-3,6,21-23,28-34 above and fully repeated herein; Re-claims 6 and 25, Tsai teaches wherein the device includes a FinFET device (Tsai at col 2, lines 31-35) comprising the work function metal layer (118/120 in Figs 25-26; col 11, lines 37-55 for TaC,TaN, Co, etc.).
Re-claims 6,25:  As described previously, Tsai teaches the work function metal layer, but does not mention an oxygen content of less than about 1%.
However, Niimi teaches (at paragraph 5) wherein the oxygen content in the work function metal layer is preferably below 1%.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Tsai by providing the device, wherein the oxygen content in the work function metal layer is preferably below 1%, as taught by Niimi. This is because of the desirability to reduce gate depletion effects.  


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (10,304,835) and Ando (2015/0035073), as applied to claims 1-3,21-23 above, and further of taken with Arimura (2017/0162686).
Tsai and Ando teach the device, as applied to claims 1-3,6,21-23,28-34 above and fully repeated herein; and Re-claim 27, Tsai teaches wherein the device includes a FinFET device (col 2, lines 31-35). 
Re-claim 27:  Tsai already teaches wherein the device includes a FinFET device, but lacks mention the device comprising a gate-all-around (GAA) device.
However, Arimura teaches (Fig 1, paragraphs 66-67) providing the device including the interfacial layer 102 comprising a dipole material (paragraphs 78,77,67 for diffusing metal ions from the dielectric capping layer 103 into the interfacial layer) and the gate dielectric layer 104 formed over the interfacial layer, wherein the device includes a FinFET device or a gate-all-around (GAA) device (paragraphs 85,97).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Tsai by employing the device to provide the FinFET or gate-all-around (GAA) device, as taught by Arimura.  This is because of the desirability to provide different devices for used in an electronic integrated circuit.


Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (10,304,835) taken with Ando (2015/0035073) and Niimi (2012/0228715).
Re-claim 28, Tsai teaches (at Figs 24,26-30; col 2, line 14 to col 14; Figs 1-26) a device, comprising: a substrate 50/58 (Figs 1,26; col 2, lines 31-40); an interfacial layer 100 (Figs 13,26; col 8, lines 13-24) located over the substrate, wherein the interfacial layer contains a dipole material (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, line 40 to col 10, line 4); a gate dielectric layer 120 (Figs 13,24,26; col 8, line 25-45) located over the interfacial layer, wherein the gate dielectric layer contains the dipole material (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, lines 40 to col 10, line 4); and a metal-containing gate electrode 120 (Fig 26, col 11,lines 37-55)  located over the gate dielectric layer; wherein a concentration of the dipole material (as shown in Fig 24, col 11, lines 25-36) varies within the interfacial layer 100 and the gate dielectric layer 102; a peak concentration of the dipole material 102 (as shown in Fig 24, col 11, lines 25-36) within the interfacial layer 100 occurs proximate to an interface between the interfacial layer 100 and the gate dielectric layer 102 (Fig 24); and a peak concentration of the dipole material (as shown in Fig 24, col 11, lines 25-36) within the gate dielectric layer occurs at a bottom of the gate dielectric layer 102 (Fig 24), wherein the metal gate electrode includes a work function metal layer 120 (Figs 25-26, col 11, lines 37-55) disposed above a first protective layer (Figs 25-26 for capping layer 116 as the first protective layer; Fig 22, col 10, lines 64-67 and lines 13-21 for TiN) such that a bottom surface of the work function metal layer 118/120 is in direct contact with an upper surface of the first protective layer 116 (Figs 25-26), wherein the work function metal layer (118/120 in Figs 25-26; col 11 for TaC,TaN, Co, etc.) has a different material composition than the first protective layer (col 10, lines 64-67 and lines 13-21 for TiN ).
Re-claim 29, wherein a lowest concentration of the dipole material (as shown in Fig 24, col 11, lines 25-36) within the interfacial layer 100 occurs at a point farthest away from the interface between the interfacial layer 100 and the gate dielectric layer 102.  Re-claim 30, wherein the dipole-penetrated portion and the dipole-diffused portion contain magnesium oxide, strontium oxide, lanthanum oxide, etc. (col 8, lines 38-45).  Re-claim 31, wherein the dipole-penetrated portion and the dipole-diffused portion contain aluminum oxide, etc. (col 8, lines 38-45).  Re-claim 32, wherein the interfacial layer 100 (Figs 13,26-30; col 8, lines 13-24) is a first interfacial layer of a first gate in a first region 58B (Figs 28-30,21; col 12, line 23 to col 13), the dipole material (Figs 23-24, col 11, lines 25-36; col 8, lines 38-45; col 9, line 40 to col 10, line 4; Fig 21) is a first dipole material, the gate dielectric layer 102A/102 (Figs 28-30; col 12, lines 52-62) is a first gate dielectric layer of the first gate, and the metal-containing gate electrode 120 (Fig 26, col 11,lines 37-55) is a first metal-containing gate electrode of the first gate (Figs 26-30), and wherein the device further comprises a second gate in a second region 58C (Figs 28-30,21; col 12, line 23 to col 13) that includes a second interfacial layer 100 (Figs 13,26; col 8, lines 13-24) that contains a second dipole material (Figs 28-29, col 12, lines 34-62; col 8, lines 38-45; col 9, line 40 to col 10, line 4; Fig 21), a second gate dielectric layer 102C/102 (Figs 28-30; col 12, lines 52-62) located over the second interfacial layer 100, and a second metal-containing gate electrode 120 (Figs 26-30; col 11, lines 37-55) located over the second gate dielectric layer 102C, and wherein the concentration of the first dipole material in the first interfacial layer is different than a concentration of the second dipole material in the second interfacial layer (col 12, lines 52-62 for different concentration to col 13; Figs 26-30,24).  Re-claim 33, wherein the first gate and the second gate are associated with different threshold voltages (col 13, lines 4-20).  Re-claim 34, wherein the first dipole material and the second dipole material (col 12, lines 34-62 for same dipole materials; col 8, lines 38-45) are both N-type dipole materials (col 8, lines 38-45 for magnesium oxide, strontium oxide, lanthanum oxide as N-type dipole) or are both P-type dipole materials (col 8, lines 38-45 for aluminum oxide as P-type dipole).
Re-claim 28:  As already applied above, Tsai already teaches the device including the metal gate electrode in direct contact with the first protective layer, but lacks having a work function layer between the first protective layer and a second protective layer, wherein the work function metal layer has a different material composition than the first protective layer and the second protective layer, and wherein the first and second protective layers have a same material composition, and does not mention an oxygen content of less than about 1%.
However, Ando teaches (at Figs 13-14) the device 106B comprising a metal gate electrode formed over the gate dielectric layer 122 (Figs 13-14, para 44), wherein the metal gate electrode includes a work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  disposed between a first protective layer 138 (para 59 for layer of TiN) and a second protective layer 144 (Fig 13, para 62 for barrier layer 144 of TiN) such that a bottom surface of the work function metal layer 142 is in direct contact with an upper surface of the first protective layer 138 (Figs 13-14), wherein the work function metal layer 142 (para 61 for work function layer 142 including TiAlC)  has a different material composition than the first protective layer 138 and the second protective layer 144, and wherein the first protective layer 138 (para 59 for TiN) and the second protective layer 144 (para 62 for TiN) have a same material composition of TiN. Niimi teaches (at paragraph 5) wherein the oxygen content in the work function metal layer is preferably below 1%.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device including the work function metal layer of TiAlC sandwiched between a plurality of first and second protective layers of TiN of different material composition, as taught by Ando. This is because of the desirability to employ the work function metal layer to control and adjust a threshold voltage of the device, and because of the desirability to employ the first and second protective layers as the barriers to prevent inter-diffusion of materials and ions, thereby improving the reliability of the device.  Additionally, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Takeoka by providing the device, wherein the oxygen content in the work function metal layer is preferably below 1%, as taught by Niimi. This is because of the desirability to reduce gate depletion effects.  




Allowable Subject Matter
**	Claims 5 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment  
Applicant's Amendment filed July 19, 2022 and remarks thereof with respect to claims   have been considered but are moot in view of the new ground(s) of rejection.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL M TRINH/Primary Examiner, Art Unit 2822